Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 1 of 14 PageID #: 884




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHAD R.,                                  )
                                           )
                            Plaintiff,     )
                                           )
                         v.                )                 No. 1:19-cv-04999-TAB-TWP
                                           )
 ANDREW M. SAUL Commissioner of the Social )
 Security Administration,                  )
                                           )
                            Defendant.     )



                ORDER ON PLAINTIFF’S BRIEF IN SUPPORT OF APPEAL

 I.     Introduction

        Plaintiff Chad R. appeals the Social Security Administration’s denial of his application

 for disability insurance benefits. Plaintiff argues that the Administrative Law Judge erred by

 finding that Plaintiff had a residual functional capacity to perform sedentary work. Plaintiff

 claims the ALJ failed to properly evaluate symptoms of pain. Plaintiff also argues the ALJ failed

 to properly account for his limitations in adapting and managing himself. As explained below,

 the ALJ’s decision is supported by substantial evidence, and any omissions amount to nothing

 more than harmless error. Accordingly, Plaintiff’s request for remand [Filing No. 15] is denied.

 II.    Background

        The SSA denied Plaintiff’s application for disability and disability insurance benefits

 initially and upon reconsideration. Following a hearing, the ALJ determined that Plaintiff was

 not disabled. The Appeals Council denied Plaintiff’s request for review.

        The ALJ followed the SSA’s five-step sequential process to determine if Plaintiff was

 disabled. First, the ALJ noted that Plaintiff last met the insured status requirements of the Social

                                                  1
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 2 of 14 PageID #: 885




 Security Act on Dec. 31, 2017. Next, at step one, the ALJ found Plaintiff had not engaged in

 substantial gainful activity during the period for which he was seeking disability benefits. At

 step two, the ALJ determined that Plaintiff had the following severe impairments: degenerative

 disc disease, obesity, chronic pain syndrome, and his post-spinal surgery status. The ALJ found

 that these medically determinable impairments significantly limited Plaintiff’s ability to perform

 basic work activities as required by SSRs 85-28 and 96-3p. Additionally, the ALJ noted that,

 while the record also included documentation of the medically determinable impairment of

 depression, only a mild limitation was established in connection with that condition. Thus, it

 was not severe. [Filing No. 13-2, at ECF p. 20.]

        At step three, the ALJ determined that Plaintiff did not have an impairment or

 combination of impairments that met or medically equaled the severity of one of the listed

 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Before reaching step four, the ALJ

 determined Plaintiff’s RFC, or his remaining ability to function despite his limitations. The ALJ

 concluded that Plaintiff had the RFC to perform “sedentary work” as defined in 20 C.F.R. §

 404.1567(a), with the following additional limitations:

        [Plaintiff] could occasionally climb ramps and stairs, but never climb ladders,
        ropes, or scaffolds. He could occasionally balance and stoop, but never kneel
        crouch and crawl. The claimant could tolerate occasional exposure to or
        occasionally work around vibration and hazards such as moving machinery or
        unprotected heights with no ambulation on uneven terrains.

 [Filing No. 13-2, at ECF p. 21.]

        Based on this RFC finding, Plaintiff’s past relevant work as a millwright and welder, and

 the testimony of the vocational expert, the ALJ concluded at step four that Plaintiff was unable to

 perform any past relevant work. Consequently, the ALJ proceeded to step five and found jobs

 that existed in significant numbers that Plaintiff could have performed considering Plaintiff’s



                                                  2
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 3 of 14 PageID #: 886




 age, education, work experience, and RFC. The ALJ noted four such jobs in the decision: circuit

 board screener, eyewear assembler, electrical press operator, and semiconductor bonder. The

 ALJ accordingly concluded that Plaintiff was not disabled.

 III.   Discussion

        Plaintiff argues that the ALJ committed reversible error by (1) finding that Plaintiff had a

 residual functional capacity to perform sedentary work despite a contrary opinion from a treating

 physician, (2) failing to properly evaluate Plaintiff’s symptoms of pain, and (3) failing to

 properly analyze limitations for Plaintiff in adapting and managing himself and not properly

 accounting for those limitations in the RFC. [Filing No. 15, at ECF p. 18.]

        The Court reviews the ALJ’s decision to determine whether the ALJ’s factual findings

 are supported by substantial evidence. See, e.g., Biestek v. Berryhill, 139 S. Ct. 1148, 1153

 (2019) (“On judicial review, an ALJ’s factual findings … shall be conclusive if supported by

 substantial evidence.” (Internal quotation marks omitted)). “The court is not to reweigh

 evidence, resolve conflicts, decide questions of credibility, or substitute its judgment for that of

 the Commissioner. Where substantial evidence supports the ALJ’s disability determination, we

 must affirm the decision even if reasonable minds could differ concerning whether the claimant

 is disabled.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (internal citations,

 quotation marks, and brackets omitted).

        A.      Erroneous RFC determination

        Plaintiff first argues that the ALJ erred by finding an RFC permitting Plaintiff to engage

 in sedentary work. [Filing No. 15, at ECF p. 20.] Plaintiff claims the ALJ did not properly

 consider the opinion of treating physician Dr. Diane Zaragoza and its supporting evidence.

 [Filing No. 15, at ECF p. 20.] He also insists the ALJ did not build a logical bridge between the



                                                   3
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 4 of 14 PageID #: 887




 evidence and her decision to discount Dr. Zaragoza’s opinions. [Filing No. 15, at ECF p. 28.]

        Plaintiff filed his claim for disability benefits on July 14, 2016. [Filing No. 13-3, at ECF

 p. 16.] Since he filed before March 27, 2017, the applicable treating-physician rule provides that

 “a treating doctor’s opinion generally is entitled to controlling weight if it is consistent with the

 record.” Hall v. Berryhill, 906 F.3d 640, 643 (7th Cir. 2018). However, Dr. Zaragoza’s opinion

 was not consistent with the record. In a letter dated May 6, 2015, Dr. Zaragoza deemed Plaintiff

 “disabled and unable to work.” [Filing No. 13-8, at ECF p. 78.] In contrast, Dr. Ashok Jilhewar

 (whom the ALJ identified as an “impartial” medical expert) testified that Plaintiff would have

 been capable of sedentary work on a sustained basis during the relevant period. [Filing No. 13-3,

 at ECF p. 22.] When a treating physician’s opinion is at odds with other doctors’ opinions, it is

 not consistent with the record. See Hall, 906 F.3d at 643. Dr. Zaragoza’s opinion was at odds

 with that of Dr. Jilhewar as well as opinions of consultants at the state agency level who found

 Plaintiff capable of sedentary work. [Filing No. 13-3, at ECF p. 22.] Therefore, Dr. Zaragoza’s

 opinion was inconsistent with the record and, as such, not entitled to controlling weight.

        Nonetheless, when an ALJ declines to give controlling weight to a treating physician’s

 opinion, “an ALJ must offer ‘good reasons’ for doing so, after having considered: (1) whether

 the physician examined the claimant, (2) whether the physician treated the claimant, and if so,

 the duration of overall treatment and the thoroughness and frequency of examinations, (3)

 whether other medical evidence supports the physician’s opinion, (4) whether the physician’s

 opinion is consistent with the record, and (5) whether the opinion relates to the physician’s

 specialty.” Brown v. Colvin, 845 F.3d 247, 252 (7th Cir. 2016). An ALJ is not required to

 discuss each of the above factors. See Elder v. Astrue, 529 F.3d 408, 416 (7th Cir. 2008)

 (affirming the ALJ’s discussion of two factors).



                                                    4
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 5 of 14 PageID #: 888




        In this case, the ALJ gave seven reasons for not giving controlling weight to Dr.

 Zaragoza’s assessment of Plaintiff’s functional limitations: (1) that opinions deeming Plaintiff

 unable to work were not medical opinions; (2) that an April 2018 questionnaire Dr. Zaragoza

 completed was prepared after the last-insured date; (3) that the treatment notes associated with

 the questionnaire included no physical exam findings; (4) that the notes do not indicate an exam

 took place; (5) that Dr. Zaragoza’s view was based on subjective complaints rather than clinical

 findings; (6) that the May 2015 letter lacks a function-by-function analysis; and (7) that the letter

 appeared to have been prepared for purposes of child support. [Filing No. 13-3, at ECF p. 23.]

        At least three of the ALJ’s stated explanations amount to good reasons for her to discount

 the treating physician’s opinion. First, doctor’s statements that a claimant is “disabled” or

 “unable to work” do not qualify as medical opinions because they are dispositive of the case. 20

 C.F.R. § 404.1527(d)(1). Thus, the 2015 appraisal of Plaintiff as “disabled and unable to work”

 was not a medical opinion. Likewise, on the 2018 questionnaire, Dr. Zaragoza checked a box

 next to the word “No” for the question of whether Plaintiff was capable of performing sedentary

 work. [Filing No. 13-10, at ECF p. 48.] These opinions constituted opinions on issues reserved

 to the SSA. The SSA “will not give any special significance to the source of an opinion on

 issues reserved to the Commissioner.” 20 C.F.R. § 404.1527(d)(3).

        Second, the ALJ found that Dr. Zaragoza’s opinion rested on Plaintiff’s subjective

 complaints of pain and symptoms. “And where a treating physician's opinion is based on the

 claimant's subjective complaints, the ALJ may discount it.” Bates v. Colvin, 736 F.3d 1093,

 1100 (7th Cir. 2013). As discussed below, the Court does not find that the ALJ’s credibility

 assessment of Plaintiff’s complaints was patently wrong; therefore, the ALJ’s decision to

 discount Dr. Zaragoza’s opinion for relying on Plaintiff’s complaints was not erroneous. See id.



                                                   5
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 6 of 14 PageID #: 889




 (finding that, because ALJ not patently wrong to find claimant’s complaints not credible, ALJ

 properly deemphasized treating physician’s report relying heavily on claimant’s statements).

        The 2015 letter provides a third acceptable reason for the ALJ to decline to give

 controlling weight to Dr. Zaragoza’s opinion. This letter proposed that Plaintiff continue to pay

 child support in an annual lump sum, suggesting the letter arose as friendly advocacy for the

 patient, rather than objective medical analysis. [Filing No. 13-8, at ECF p. 77.] A treating

 physician’s opinion may “be unreliable if the doctor is sympathetic with the patient” and too

 quickly finds disability. Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir. 2008) (internal

 quotation marks and brackets omitted). “We must keep in mind the biases that a treating

 physician may bring to the disability evaluation. The patient’s regular physician may want to do

 a favor for a friend and client, and so the treating physician may too quickly find disability.”

 Dixon v. Massanari, 270 F.3d 1171, 1177 (7th Cir. 2001) (internal quotation marks omitted).

        Plaintiff also argues that the ALJ failed to confront evidence supporting Dr. Zaragoza’s

 opinion. Plaintiff points to various findings of Dr. Zaragoza, an April 2015 spinal MRI, a

 physical examination on Nov. 11, 2015, a consultative exam with Dr. Amanda Stram on Sept.

 16, 2016, and a portion of Dr. Jilhewar’s testimony as sources of alleged failures to confront

 evidence supporting the opinion of the treating physician. [Filing No. 15, at ECF p. 25-28].

        However, the ALJ acknowledged numerous components of the record supporting Dr.

 Zaragoza’s opinion. The ALJ cited records from Dr. Zaragoza observing Plaintiff walking with

 a cane and plagued by tenderness of the spine. [Filing No. 13-2, at ECF p. 21.] The ALJ

 mentioned that the April 2015 imaging showed “degenerative changes” in the spine. [Filing No.

 13-2, at ECF p. 21.] While the ALJ did not address the exam performed by physician assistant

 Jill Eleftheri on Nov. 11, 2015, two of the reported findings on that date were back pain and



                                                   6
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 7 of 14 PageID #: 890




 abnormal gait. [Filing No. 13-10, at ECF p. 5-6.] The ALJ did mention an Eleftheri report from

 Dec. 15, 2015, noting an abnormal gait and reported back pain. [Filing No. 13-2, at ECF p. 21.]

 The ALJ addressed the 2016 consultative exam with Dr. Stram, noting Plaintiff felt “significant

 pain” at that visit and could not walk without a cane. [Filing No. 13-2, at ECF p. 22.] Moreover,

 the ALJ listed numerous pains and limitations Plaintiff reported that would have supported Dr.

 Zaragoza’s opinion. [Filing No. 13-2, at ECF p. 21.] The ALJ’s overall opinion establishes that

 she confronted and considered evidence supporting Dr. Zaragoza’s opinion, decided to give it

 minimal weight, and explained why she made her decisions in determining the RFC.

        The ALJ was not required to address every piece of contrary evidence. An ALJ may

 discount a treating physician’s medical opinion if it is inconsistent with the opinion of a

 consulting physician, as long as the ALJ “minimally articulates” reasons for crediting or

 rejecting evidence of disability. Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). An ALJ

 “may not ignore entire lines of contrary evidence” but also “need not mention every snippet of

 evidence” in the record. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012). In this case, the

 ALJ more than satisfied her burden of minimal articulation. On appeal, Plaintiff has picked out

 specific pieces of the reports of Drs. Zaragoza and Stram and contends that the ALJ did not cite

 those precise pieces directly. But the ALJ need not cite every snippet of evidence. Plaintiff

 identifies no line of evidence that the ALJ entirely ignored.

        As a result, the only remaining question is whether the RFC assessment was supported by

 substantial evidence. The ALJ assigned great weight to the opinions of state agency consultants

 who reviewed Plaintiff’s medical records in 2016 and 2017 and found him capable of sedentary

 work. [Filing No. 13-3, at ECF p. 22.] In addition, the impartial medical expert testified that




                                                  7
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 8 of 14 PageID #: 891




 Plaintiff remained capable of sedentary work during the relevant period. [Filing No. 13-3, at

 ECF p. 22.] Therefore, substantial evidence supported an RFC for sedentary work.

        B.      Improper evaluation of pain

        Plaintiff next contends that the ALJ failed to properly evaluate his symptoms of pain,

 alleging that she “overemphasized” activities of daily living in determining that his pain was not

 disabling. [Filing No. 15, at ECF p. 29.] Plaintiff asserts the ALJ erroneously “downplayed”

 Plaintiff’s statements about his pain. [Filing No. 15, at ECF p. 31.] Plaintiff alleges that the ALJ

 did not address the pain medication Plaintiff used. [Filing No. 15, at ECF p. 31.] He argues that

 she incorrectly stated that his back pain was effectively treated in 2015 with medication. [Filing

 No. 15, at ECF p. 31.] Plaintiff accuses the ALJ of mischaracterizing the record by stating that,

 after spinal surgery, his pain was effectively treated. [Filing No. 15, at ECF p. 33.] He also

 insists that, due to the alleged mischaracterization of post-surgery pain by the ALJ, “her analysis

 regarding the credibility of Plaintiff’s symptoms was flawed.” [Filing No. 15, at ECF p. 33.]

        The ALJ must consider a disability claimant’s complaints of pain or other symptoms

 alongside objective medical evidence of pain or other symptoms. 20 C.F.R. § 404.1529. As

 noted by the Commissioner, assessing subjective complaints of pain necessarily requires a

 credibility determination, and “an ALJ’s credibility determination may only be overturned if it is

 patently wrong,” so long as the ALJ took steps “to adequately explain his or her credibility

 finding by discussing specific reasons” supported by the record. Minnick v. Colvin, 775 F.3d

 929, 937 (7th Cir. 2015) (internal citations and quotation marks omitted).

        Contrary to Plaintiff’s assertion, the ALJ did not cherry-pick facts from the record

 supporting her findings. Instead, the ALJ specifically stated in her opinion that she considered

 all symptoms and the extent to which they could reasonably be accepted as consistent with



                                                  8
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 9 of 14 PageID #: 892




 objective medical evidence. [Filing No. 13-3, at ECF p. 21.] The ALJ found that Plaintiff’s

 medically determinable impairments could reasonably be expected to cause the alleged

 symptoms. [Filing No. 13-3, at ECF p. 22.] The ALJ summarized the symptoms Plaintiff

 reported, in particular his assertions of back, knee, shoulder, buttocks, and leg pain, and the

 limitations he claimed as a result of his impairments, notably trouble standing, lifting, bending,

 squatting, reaching, walking, sitting, kneeling, and climbing stairs. [Filing No. 13-3, at ECF p.

 21.] After discussing reported symptoms and the medical evidence in the record, she found that

 his “statements concerning the intensity, persistence and limiting effects of these symptoms are

 not entirely consistent with the medical evidence” and determined that his testimony regarding

 the severity or frequency of his symptoms was not supported by the probative evidence. [Filing

 No. 13-3, at ECF p. 22-23.]

        These determinations were supported by evidence in the medical record indicating that

 Plaintiff exhibited normal reflexes and no sensory defects or atrophy during a December 2015

 examination. In addition, the results of a magnetic resonance imaging test on his spine at that

 time were normal. [Filing No. 13-3, at ECF p. 21.] The ALJ also assigned great weight to the

 opinions of state agency consultants and an independent medical expert who agreed Plaintiff

 would have been capable of sedentary work prior to Dec. 31, 2017, his last date insured. [Filing

 No. 13-3, at ECF p. 22.] Also, though evidence in the record conflicts with Plaintiff’s claims of

 disabling pain, the ALJ included in her analysis the objective medical evidence supporting

 Plaintiff’s reported symptoms such as a September 2016 exam where Plaintiff was unable to sit

 or stand upright and could not walk without a cane. [Filing No. 13-3, at ECF p. 22.] Moreover,

 the ALJ did not totally discount Plaintiff’s testimony regarding how his pain affected his ability

 to perform certain activities, as shown by the ALJ’s decision to limit Plaintiff’s range of work to



                                                   9
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 10 of 14 PageID #: 893




  sedentary when assessing his RFC. [Filing No. 13-3, at ECF p. 21.] The ALJ also referenced,

  and assigned partial weight to, the third-party function report from Plaintiff’s wife in which she

  reported he struggled to bend, stand, and walk, among other issues. [Filing No. 13-3, at ECF p.

  23.] Ultimately, the ALJ provided sufficient reasons for finding that Plaintiff’s allegations were

  not fully credible and adequately explained her findings with evidence supported by the record.

         Plaintiff’s argument that the ALJ overemphasized his daily living activities misses the

  mark. The ALJ’s opinion did not rely on those daily living activities at all in evaluating

  Plaintiff’s alleged pain and symptoms. [Filing No. 13-3, at ECF p. 21-23.] The ALJ discussed

  Plaintiff’s daily living activities at step two when evaluating mental limitations, but the ALJ did

  not discuss Plaintiff’s daily living activities at step four when considering pain and physical

  limitations for purposes of determining the RFC. [Filing No. 13-3, at ECF p. 20.] However, it

  would not have been inappropriate for the ALJ to consider daily activities in evaluating

  subjective complaints of pain. See 20 C.F.R. § 404.1529(c); Jelinek v. Astrue, 662 F.3d 805, 812

  (7th Cir. 2011).

         While Plaintiff claims that the ALJ did not address how Plaintiff’s use of pain medication

  corroborated his testimony, the ALJ twice referenced Plaintiff’s use of pain medication. [Filing

  No. 13-3, at ECF p. 21, 23.] Plaintiff takes issue with the following statement by the ALJ: “In

  2015, the claimant’s chronic back pain was effectively treated with medication.” [Filing No. 13-

  3, at ECF p. 21.] Plaintiff is correct that the document to which the ALJ cited does not explicitly

  state that his pain was “effectively treated.” [Filing No. 13-8, at ECF p. 34.] However, doctor’s

  notes from the cited portion of the record state that Plaintiff felt “white tablets of hydrocodone do

  not work compared to yellow ones.” [Filing No. 13-8, at ECF p. 34.] The clear implication is

  that the yellow tablets of the pain medication were effective. The ALJ also cited to a record of a



                                                   10
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 11 of 14 PageID #: 894




  pre-surgery hospital visit on Dec. 15, 2015, when Community Health Network documented that

  Plaintiff reported finding 70% relief for his back pain “very good” relief. [Filing No. 13-11, at

  ECF p. 27.] In addition, Plaintiff accuses the ALJ of mischaracterizing the record regarding the

  effectiveness of pain medication following Plaintiff’s spinal surgery on Jan. 4, 2016. [Filing No.

  15, at ECF p. 33.] The ALJ initially noted that Plaintiff continued to report chronic back pain

  after the surgery. [Filing No. 13-3, at ECF p. 22.] The ALJ then asserted that Plaintiff’s “pain

  was effectively managed” with pain management and physical therapy. [Filing No. 13-3, at ECF

  p. 22]. Again, Plaintiff is correct that the exhibit to which the ALJ cited does not contain an

  explicit statement that the pain was “effectively” managed. [Filing No. 13-9.] However, even if

  this characterization by the ALJ was erroneous, it was harmless error, as substantial evidence

  exists in the form of expert medical opinion to support her decision to discount the credibility of

  Plaintiff’s statements regarding his pain and symptoms.

         Plaintiff points to several other alleged improper omissions from the ALJ’s opinion. “But

  an ALJ is not required to mention every piece of evidence.” Jeske v. Saul, 955 F.3d 583, 593

  (7th Cir. 2020) (internal quotation marks omitted). The ALJ’s findings in relation to pain and

  symptoms were supported by substantial evidence, and she built a sufficient bridge between the

  evidence and her conclusion. The ALJ’s credibility assessment was not patently wrong.

         C.      Adaptation limitations overlooked

         Plaintiff claims the ALJ failed to properly analyze limitations for Plaintiff in adapting and

  managing himself and to properly account for those limitations in the RFC. [Filing No. 15, at

  ECF p. 33.] As noted above, the ALJ found that Plaintiff suffered from the medically

  determinable impairment of depression, and to determine whether the impairment was severe the

  ALJ looked to the four areas of mental functioning known as the “paragraph B” criteria. [Filing



                                                  11
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 12 of 14 PageID #: 895




  No. 13-3, at ECF p. 19.] Plaintiff had a mild limitation in understanding, remembering, or

  applying information. [Filing No. 13-3, at ECF p. 19.] Plaintiff had a mild limitation when

  interacting with others. [Filing No. 13-3, at ECF p. 19.] The ALJ also found a mild limitation in

  concentrating, persisting, or maintaining pace. [Filing No. 13-3, at ECF p. 19.] The fourth and

  final broad functional area in “paragraph B” is adapting or managing oneself. Plaintiff reported

  that he handles stress well, has normal mood, and is able to manage his finances and personal

  care. Accordingly, the ALJ found him only mildly limited in the final criterion. [Filing No. 13-

  3, at ECF p. 20.] Due to Plaintiff’s mild limitations within the “paragraph B” criteria, the ALJ

  determined his mental impairment of depression was not severe. [Filing No. 13-3, at ECF p. 20.]

         Plaintiff argues the ALJ failed to build a logical bridge between the evidence and her

  conclusion that Plaintiff suffered only mild limitations under the fourth criterion. [Filing No. 15,

  at ECF p. 33.] Specifically, Plaintiff claims the ALJ mischaracterized the record regarding his

  personal care as attested to in his function report. [Filing No. 15, at ECF p. 34.] Plaintiff argues

  that his sufficient hygiene is due only to spousal aid and that a supposed inability to fulfill basic

  hygiene merited inclusion in the RFC. [Filing No. 15, at ECF p. 34.]

         However, the ALJ’s statement that Plaintiff reported an ability to “maintain his personal

  care” is not a mischaracterization of the record. [Filing No. 13-3, at ECF p. 20.] In his function

  report, Plaintiff reported that he could use the toilet on his own, feed himself, microwave meals

  for himself, shave on his own, and get along without reminders about personal care. [Filing No.

  13-7, at ECF p. 37-38.] Therefore, the ALJ’s statement is supported by substantial evidence.

  She did not mention that Plaintiff also reported a need for his wife’s assistance in washing his

  legs and feet and in getting dressed. [Filing No. 13-7, at ECF p. 37.] However, when rendering

  a decision, an ALJ “need not provide a complete written evaluation of every piece of testimony



                                                    12
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 13 of 14 PageID #: 896




  and evidence.” Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013).

         Plaintiff also cites his wife’s third-party function report as supporting evidence for his

  contention that he requires aid to manage himself. [Filing No. 15, at ECF p. 34.] In evaluating

  the fourth area of mental functioning, the ALJ did not specifically mention this report; however,

  the ALJ did discuss it in another section of her decision. [Filing No. 13-3, at ECF p. 20, 23.] If

  the spouse’s report constituted a separate line of evidence regarding Plaintiff’s ability to adapt

  and manage himself, omission in the “paragraph B” discussion would be error. “An ALJ’s

  failure to consider an entire line of evidence falls below the minimal level of articulation

  required.” Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995). ALJs cannot ignore a line of

  evidence undermining the conclusions they made. Arnett, 676 F.3d at 592.

         But by not citing the wife’s report in evaluating Plaintiff’s personal hygiene, the ALJ did

  not ignore a line of evidence. In Carlson v. Shalala, 999 F.2d 180, 181 (7th Cir. 1993), the court

  “held that the ALJ was not required to discuss the claimant’s wife’s testimony if the claimant’s

  testimony and the two were essentially the same.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

  345, 354 (7th Cir. 2005). Plaintiff stresses that his wife’s report on his personal hygiene

  “confirmed” his own report and added that she trims the hair on Plaintiff’s head, which is nearly

  bald. [Filing No. 15, at ECF p. 34.] Given that the substance of the report from Plaintiff’s wife

  was essentially the same as Plaintiff’s own function report, it did not amount to a separate line of

  evidence, and the ALJ was not required to discuss it.

         Finally, the ALJ did not include in the RFC any explicit limitations related to Plaintiff’s

  personal hygiene. [Filing No. 13-2, at ECF p. 21.] For the reasons stated above, the ALJ did not

  err in evaluating Plaintiff’s aptitude for adapting and managing himself. Plaintiff’s claim that the

  RFC should have accounted for mild limitation in adapting and managing himself represents to



                                                   13
Case 1:19-cv-04999-TAB-TWP Document 23 Filed 07/29/20 Page 14 of 14 PageID #: 897




  some extent an invitation for this Court to reweigh the evidence, which it cannot do. Burmester

  v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). The ALJ considered and took into account

  Plaintiff’s non-severe mental impairment, explaining that her RFC assessment “reflects the

  degree of limitation I have found in the ‘paragraph B’ mental function analysis.” [Filing No.

  13-2, at ECF p. 20.] In any event, Plaintiff does not fully develop this challenge to the RFC. He

  does not explain what additional restrictions could have been placed in the RFC to address mild

  limitation in adapting and managing himself. Nor does he explain how the ALJ’s RFC

  assessment is incompatible with his limitations in adapting and managing himself. It is not

  apparent from Plaintiff’s argument or from the record how any issues with hygiene impaired his

  ability to work beyond what restrictions were included in the RFC, so there is no reversible error.

  IV.     Conclusion

          For the reasons stated above, the Court denies Plaintiff's request for reversal or remand.

  [Filing No. 15.] The Commissioner’s decision is affirmed.



          Date: 7/29/2020




                                                _______________________________
                                                  Tim A. Baker
                                                  United States Magistrate Judge
                                                  Southern District of Indiana



        Distribution:

        All ECF-registered counsel of record via email



                                                   14
